—Proceeding pursuant to CPLR article 78 to review respondent’s determination, dated February 28, 1977, which, after a hearing, adjudged petitioner guilty of certain charges and imposed penalties therefor. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. We find that the determination is supported by substantial evidence in the record and that the penalties imposed were within respondent’s discretion. Shapiro, J. P., Cohalan, Margett and O’Connor, JJ., concur.